     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                           CRIMINAL ACTION


 VERSUS                                                             NO. 16-175


 DWAYNE WINANS, JR.                                                 SECTION: G



                                   ORDER AND REASONS

       Before the Court is Defendant Dwayne Winans Jr.’s (“Winans”) “Motion for Release

Pending Appeal.”1 The Government opposes the motion.2 The Court conducted a hearing on the

motion via videoconference on August 20, 2020.3 Winans testified at the hearing.4 Considering

the motion, the memoranda in support and in opposition, the testimony offered during the hearing,

the record, and the applicable law, the Court denies the motion.

                                         I. Background

       On October 6, 2016, Defendant Dwayne Winans, Jr. was charged by an Indictment in the

Eastern District of Louisiana under Case No. 16-CR-175 with bank robbery in violation of 18

U.S.C. § 2113(a) for the alleged robbery of Fidelity Bank, 5530 Crowder Boulevard, New Orleans,

Louisiana, on August 4, 2016.5 On January 26, 2017, Winans and co-defendant Bryson Tuesno

(“Tuesno”) were charged by a Superseding Indictment.6 In the Superseding Indictment, Winans


       1
           Rec. Doc. 371.
       2
           Rec. Doc. 373.
       3
           Rec. Doc. 374.
       4
           Id.
       5
           Rec. Doc. 9.
       6
           Rec. Doc. 23.


                                                1
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 2 of 12



was charged with three counts of bank robbery in violation of 18 U.S.C. § 2113(a) (Counts One,

Four, and Five), two counts of carjacking in violation of 18 U.S.C. § 2119 (Counts Two and

Three), and one count of tampering with evidence in violation of 18 U.S.C. § 1512(c)(1) (Count

Six).7 On April 13, 2017, Winans and Tuesno were charged by a Second Superseding Indictment.8

In the Second Superseding Indictment, Winans was charged with three counts of bank robbery in

violation of 18 U.S.C. § 2113(a) (Counts One, Six, and Eight), two counts of carjacking in violation

of 18 U.S.C. § 2119 (Counts Two and Four), four counts of brandishing a firearm during a crime

of violence in violation of 18 U.S.C. § 924(c)(1)(A) (Counts Three, Five, Seven, and Nine), and

one count of tampering with evidence in violation of 18 U.S.C. § 1512(c)(1) (Count Ten).9 Count

One of the Second Superseding Indictment charged Winans with the alleged robbery of Fidelity

Bank, 5530 Crowder Boulevard, New Orleans, Louisiana, on August 4, 2016.10

       On December 8, 2017, Winans filed a “Motion and Incorporated Memorandum to Dismiss

All Counts Against the Defendant.”11 In the motion, Winans argued that the Indictment should be

dismissed because it was filed more than 30 days after his arrest in violation of the Speedy Trial

Act.12 On December 21, 2017, the Court denied the motion.13 Although 44 days elapsed between

Winans’ arrest and indictment, the Court found that 10 days were excludable under the Speedy

Trial Act for the transportation of Winans from the Middle District of Florida to the Eastern District



       7
           Id.
       8
           Rec. Doc. 53.
       9
           Id.
       10
            Id.
       11
            Rec. Doc. 102.
       12
            Id. at 3.
       13
            Rec. Doc. 123.


                                                  2
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 3 of 12



of Louisiana and five days were excludable during the pendency of the motion for detention.14

Therefore, the Court concluded that the Indictment was filed 29 “countable” days after Winans’

arrest, and was timely under the Speedy Trial Act.15

       On January 3, 2018, the Court granted Winans’ motion to sever Count One of the Second

Superseding Indictment from the remaining counts.16 On April 23, 2018, Winans proceeded to

trial on Counts Two through Ten.17 On April 26, 2018, the jury returned a verdict finding Winans

guilty of Counts Two through Nine and not guilty of Count Ten.18 At that time, the Government

did not move to have a trial date set for Count One. On September 24, 2018, the Government filed

a motion to set a trial date for Count One,19 which the Court granted on September 25, 2018.20

       On October 24, 2018, Winans filed a motion seeking dismissal of Count One of the Second

Superseding Indictment due to a violation of the Speedy Trial Act. 21 On November 21, 2018, the

Government filed an opposition to the motion.22 On December 14, 2018, the Court granted the

motion and dismissed Count One of the Second Superseding Indictment because the Speedy Trial

Act was violated.23 The Court found that the 70-day limit to bring Winans to trial on Count One

started to run when trial on Counts Two through Ten ended on April 26, 2018, and expired July 5,


       14
            Id. at 10.
       15
            Id.
       16
            Rec. Doc. 143.
       17
            Rec. Doc. 199.
       18
            Rec. Doc. 204.
       19
            Rec. Doc. 250.
       20
            Rec. Doc. 251.
       21
            Rec. Doc. 260.
       22
            Rec. Doc. 279.
       23
            Rec. Doc. 281.


                                                3
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 4 of 12



2018.24 Considering “the seriousness of the offense; the facts and circumstances of the case which

led to the dismissal; and the impact of a reprosecution on the administration of [the Speedy Trial

Act] and on the administration of justice,” the Court concluded that the dismissal would be without

prejudice.25

       On April 26, 2019, Winans was sentenced to a term of 24 months imprisonment as to

Counts Two, Four, Six, and Eight, to be served concurrently, and a term of 84 months

imprisonment as to Counts Three, Five, Seven, and Nine, to be served consecutively with each

other and to the terms imposed on Counts, Two, Four, Six, and Eight, for a total term of 360

months imprisonment.26 On May 3, 2019, Winans filed a notice of appeal.27 The appeal remains

pending before the United States Court of Appeals for the Fifth Circuit.

       On May 16, 2019, Winans was charged by an Indictment in the Eastern District of

Louisiana under Case No. 19-CR-94 with bank robbery in violation of 18 U.S.C. § 2113(a) for the

alleged robbery of Fidelity Bank, 5530 Crowder Boulevard, New Orleans, Louisiana, on August

4, 2016.28

       On July 11, 2019, Winans filed a “Motion to Dismiss Indictment with Prejudice.” 29 On

July 30, 2019, the Government filed an opposition to the motion.30 Oral argument on the motion




       24
            Id. at 14.
       25
            Id. at 17 (quoting 18 U.S.C. § 3162(a)(2)).
       26
            Rec. Doc. 318.
       27
            Rec. Doc. 320.
       28
            Case No. 19-CR-94, Rec. Doc. 1.
       29
            Case No. 19-CR-94, Rec. Doc. 15.
       30
            Case No. 19-CR-94, Rec. Doc. 29.


                                                          4
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 5 of 12



was held on August 15, 2019.31 On September 26, 2019, the Court denied the motion.32 The Court

concluded that Winans had not shown that the Court’s December 22, 2017 and December 14, 2018

Orders were erroneous or that reconsideration of those Orders was warranted.33 Additionally, the

Court found that Winans had not shown that the filing of the May 16, 2019 Indictment violated

the Speedy Trial Act.34 Finally, the Court held that Winans had not shown that his speedy trial

right was violated or that dismissal of the Indictment was warranted under Federal Rule of

Criminal Procedure 48(b).35

       In the interim, on July 18, 2019, Winans was charged by a Superseding Indictment with

attempted bank robbery in violation of 18 U.S.C. § 2113(a) (Count One) and bank robbery in

violation of 18 U.S.C. § 2113(a) (Count Two).36 Count Two of the Superseding Indictment charges

Winans with the alleged robbery of Fidelity Bank, 5530 Crowder Boulevard, New Orleans,

Louisiana, on August 4, 2016.37 On October 22, 2019, Winans filed a “Motion for Competency

Hearing.”38 Following a hearing on that motion, the Court found Winans competent to stand trial.39

       On July 16, 2020, Winans filed the instant “Motion for Release from Custody Pending




       31
            Case No. 19-CR-94, Rec. Doc. 33.
       32
            Case No. 19-CR-94, Rec. Doc. 35.
       33
            Id.
       34
            Id.
       35
            Id.
       36
            Case No. 19-CR-94, Rec. Doc. 19.
       37
            Id.
       38
            Case No. 19-CR-94, Rec. Doc. 42.
       39
            Case No. 19-CR-94, Rec. Doc. 64.


                                                5
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 6 of 12



Appeal.”40 On August 11, 2020, the Government filed an opposition to the motion.41 The Court

conducted a hearing on the motion via videoconference on August 20, 2020.42 Winans testified at

the hearing.43

                                             II. Parties’ Arguments

A.     Winans’ Arguments in Support of the Motion

       Winans moves the Court to order his release pending the resolution of his appeal in this

matter.44 Winans asserts that he can satisfy the requirements for release pending appeal by

demonstrating: (1) by clear and convincing evidence that he is not likely to flee or pose a danger

to the safety of any other person or the community if released; (2) that the appeal is not for purposes

of delay; and (3) that the appeal raises a substantial question of law or fact that if determined

favorably to the defendant on appeal, will likely result in a reduced sentence to a term of

imprisonment less than the expected duration of the appeal process.45

       Winans asserts that the first prong is “easily met” because he does not pose a risk of flight

or a danger to the safety of any other person or the community. 46 Winans contends that he has

family and community ties to the New Orleans area, and his family is willing to take custody of

him and ensure his appearance as required.47 He states that he is willing to subject himself to 24-



       40
            Rec. Doc. 371.
       41
            Rec. Doc. 373.
       42
            Rec. Doc. 374.
       43
            Id.
       44
            Rec. Doc. 371.
       45
            Id. at 2 (citing 18 U.S.C. § 3143(b); United States v. Valera-Elizondo, 761 F.2d 1020, 1025 (5th Cir. 1985)).
       46
            Id.
       47
            Id.


                                                            6
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 7 of 12



hour GPS monitoring as a condition for his release.48

       Next, Winans certifies that the appeal is not for the purpose of delay, but instead, his appeal

raises “substantial questions” of law and fact.49

       Finally, Winans contends that his appeal will center around whether there was violation of

the Speedy Trial Act.50 Winans argues that the Government requested a continuance to gain a

tactical advantage of additional time under the Speedy Trial Act.51 Winans asserts that the charges

against him should have been dismissed with prejudice.52 Therefore, Winans contends that a

substantial question of law to be raised on appeal will likely result in a term of imprisonment that

is less than the expended duration of the appeal process.53

B.     The Government’s Arguments in Opposition to the Motion

       The Government argues that the motion should be denied because Winans is a public

danger and a flight risk and because his appeal does not raise a substantial question of law or fact

that would likely result in reversal or a new trial.54 First, the Government asserts that Winans’

history demonstrates that he is a public danger and a flight risk.55 The Government notes that

Winans is serving a 30-year sentence for two carjackings and two bank robberies he committed




       48
            Id. at 3.
       49
            Id.
       50
            Id. at 3–4.
       51
            Id. at 7.
       52
            Id.
       53
            Id. at 3.
       54
            Rec. Doc. 373 at 1.
       55
            Id. at 2.


                                                    7
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 8 of 12



while armed.56 The Government notes that Winans fled to New York after committing the crimes,

and he was later arrested in Florida.57 The Government also notes that Winans has previously been

convicted of bond jumping.58 Given that Winans is currently serving a 30-year sentence and his

extensive criminal history, the Government asserts that Winans has every incentive to flee if

released pending appeal.59 Additionally, the Government notes that the COVID-19 pandemic has

reduced the resources available to federal agencies, which limits their ability to ensure that Winans

complies with the terms of any bond.60 Accordingly, the Government argues that the motion should

be denied on this basis alone.61

       Finally, the Government asserts that the appeal does not raise a substantial question of law

or fact that satisfies Winans’ burden for release pending appeal. 62 The Government notes that

Winans reiterates the same Speedy Trial Act arguments that have been addressed and rejected by

this Court.63 Accordingly, the Government contends that Winans has not demonstrated that he is

entitled to release pending appeal.64




       56
            Id.
       57
            Id.
       58
            Id.
       59
            Id.
       60
            Id. at 2–3.
       61
            Id. at 3.
       62
            Id.
       63
            Id. at 3–4.
       64
            Id. at 4.


                                                 8
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 9 of 12



                                                 III. Legal Standard

        The requirements for release of a convicted individual pending appeal are set forth in 18

U.S.C. § 3143(b). Section 3143(b) provides that the Court “shall order that a person who has been

found guilty of an offense and sentenced to a term of imprisonment, and who has filed an appeal

or a petition for a writ of certiorari, be detained,” unless the Court finds:

        (A) by clear and convincing evidence that the person is not likely to flee or pose a
        danger to the safety of any other person or the community if released under section
        3142(b) or (c) of this title; and
        (B) that the appeal is not for the purpose of delay and raises a substantial question
        of law or fact likely to result in--
                (i) reversal,
                (ii) an order for a new trial,
                (iii) a sentence that does not include a term of imprisonment, or
                (iv) a reduced sentence to a term of imprisonment less than the total
                of the time already served plus the expected duration of the appeal
                process.65

The Fifth Circuit has recognized that under the statute “the conviction is presumed correct and the

burden is on the convicted defendant to overcome that presumption.”66 Accordingly, the Fifth

Circuit has held that a convicted defendant has the burden of establishing the following four factors

in order to obtain release on bail pending appeal: “(1) that the defendant is not likely to flee or

pose a danger to the safety of any other person or the community if released; (2) that the appeal is

not for purpose of delay; (3) that the appeal raises a substantial question of law or fact; and (4) that

if that substantial question is determined favorably to defendant on appeal, that decision is likely

to result in reversal or an order for a new trial of all counts on which imprisonment has been

imposed.”67 A substantial question of law or fact is “one of more substance than would be



        65
             18 U.S.C. § 3143(b)(1).
        66
             Valera-Elizondo, 761 F.2d at 1023.
        67
             Id. at 1025 (internal citations omitted).


                                                         9
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 10 of 12



necessary to a finding that it was not frivolous.”68 “It is a close question or one that very well could

be decided the other way.”69

                                                     IV. Analysis

        Winans moves the Court to order his release pending the resolution of his appeal in this

matter.70 The Government argues that the motion should be denied because Winans is a public

danger and a flight risk and because his appeal does not raise a substantial question of law or fact

that would likely result in reversal or a new trial.71

        Winans asserts that the first prong is “easily met” because he does not pose a risk of flight

or a danger to the safety of any other person or the community. 72 Winans contends that he has

family and community ties to the New Orleans area, and his family is willing to take custody of

him and ensure his appearance as required.73 He states that he is willing to subject himself to 24-

hour GPS monitoring as a condition for his release.74 In response, the Government asserts that

Winans’ history demonstrates that he is a public danger and a flight risk.75

        Winans is currently serving a 30-year sentence for two carjackings and two bank robberies

he committed while armed.76 The evidence presented at trial showed that Winans used force and




        68
             Id. at 1024 (internal citations and quotation marks omitted).
        69
             Id. (internal citations and quotation marks omitted).
        70
             Rec. Doc. 371.
        71
             Rec. Doc. 373 at 1.
        72
             Rec. Doc. 371 at 2.
        73
             Id.
        74
             Id. at 3.
        75
             Rec. Doc. 373 at 2.
        76
             See Rec. Doc. 318.


                                                            10
    Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 11 of 12



intimidation during the course of these offenses. Winans fled to New York after committing the

crimes, and he was later arrested in Florida.77 Winans has a lengthy criminal history, including a

prior conviction for bail jumping in 2016.78 Given that Winans is currently serving a 30-year

sentence and has an extensive criminal history, he has not demonstrated by clear and convincing

evidence that he does not pose a risk of flight or a danger to the safety of the community. Even if

Winans subjects himself to 24-hour GPS monitoring, Winans’ prior actions show that he poses a

danger to the community.

       Winans also has not demonstrated that the appeal raises a substantial question of law or

fact. A substantial question of law or fact is “one of more substance than would be necessary to a

finding that it was not frivolous.”79 “It is a close question or one that very well could be decided

the other way.”80 This Court has considered and rejected Winans’ Speedy Trial Act arguments on

two separate occasions.81 Although 44 days elapsed between Winans’ arrest and indictment, the

Court found that 10 days were excludable under the Speedy Trial Act for the transportation of

Winans from the Middle District of Florida to the Eastern District of Louisiana and five days were

excludable during the pendency of the motion for detention.82 Therefore, the Court concluded that

the Indictment was filed 29 “countable” days after Winans’ arrest, and was timely under the

Speedy Trial Act.83 Winans has not shown that this issue presents a close question or one that



       77
            Rec. Doc. 245 at 3.
       78
            Id. at 16.
       79
            Valera-Elizondo, 761 F.2d at 1024 (internal citations and quotation marks omitted).
       80
            Id. (internal citations and quotation marks omitted).
       81
            Rec. Doc. 123; Case No. 19-CR-94, Rec. Doc. 35.
       82
            Rec. Doc. 123 at 10.
       83
            Id.


                                                           11
     Case 2:16-cr-00175-NJB-JCW Document 375 Filed 08/21/20 Page 12 of 12



could very well be decided the other way.

                                            V. Conclusion

        Based on the foregoing, the Court denies the “Motion for Release Pending Appeal.”

Winans has not demonstrated by clear and convincing evidence that he is not a public danger or a

flight risk. Additionally, Winans has not shown that the appeal raises a substantial question of law

or fact that would likely result in reversal or a new trial.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant Dwayne Winans, Jr.’s “Motion for Release

Pending Appeal”84 is DENIED.
                                                   20th
        NEW ORLEANS, LOUISIANA, this                      day of August, 2020.




                                                ________________________________________
                                                NANNETTE JOLIVETTE BROWN
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




        84
             Rec. Doc. 371.

                                                   12
